Motions Denied; Appeal Dismissed and Memorandum Opinion filed
December 16, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00940-CR

                      PATRICIA ANN POTTS, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 1984063

                 MEMORANDUM                      OPINION


      This appeal is before the Court on its own motion for determination whether
the appeal should be dismissed for want of jurisdiction. Finding there is no
appealable order, we dismiss the appeal for want of jurisdiction.

      This attempted appeal arises from a misdemeanor charge of criminal
trespass. The clerk’s record has been filed and reflects the charges were dismissed.
      The rules of appellate procedure provide that a criminal defendant has the
right to appeal a judgment of guilt or other appealable order. See Tex. R. App. P.
25.2(a)(2). Although the State is expressly permitted by statute to appeal an order
dismissing an indictment, this right of appeal has not been extended to the
defendant by statute or rule. Consequently, an order dismissing a charging
instrument is not an appealable order for purposes of rule 25.2(a)(2) if a defendant
brings the appeal. See Petty v. State, 800 S.W.2d 582, 583–84 (Tex.App.—Tyler
1990, no pet.) (applying federal law holding that a dismissal of an indictment is not
an appealable order and review of a dismissal order must await the outcome of a
trial). Accordingly, we lack jurisdiction to consider an appeal from the trial court’s
order of dismissal. See Tex. R. App. P. 43.2(f); Skinner v. State, 305 S.W.3d 593,
594 (Tex. Crim. App. 2010).

      The record also contains an order appointing counsel and releasing medical
records to counsel pursuant to Chapter 46B of the Texas Code of Criminal
Procedure.   Generally, we only have jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex.App.—Fort Worth 1996, no pet.). The trial court’s order is
not a separately appealable order. Because the record contains no appealable
judgment or order, the appeal is ordered dismissed and appellant’s pending
motions are denied.



                                      PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                          2